 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JASON LEE DOLIN,                                CASE NO. C21-5323 BHS
 8
                              Plaintiff,             ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   DAVID EDWARDS, et al.

11                            Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 4. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Plaintiff’s complaint is DISMISSED prior to service pursuant to 28 U.S.C.

19                 § 1915A;

20          (3)    All claims against Defendants Jason Walker and David Edwards are

21                 DISMISSED with prejudice;

22


     ORDER - 1
 1         (4)    All claims against Defendant Harold Karlsvik are DISMISSED without

 2                prejudice;

 3         (5)    Plaintiff’s motion to proceed in forma pauperis, Dkt. 3, is striken as moot;

 4                and

 5         (6)    The Clerk shall enter JUDGMENT and close this case.

 6         Dated this 6th day of July, 2021.

 7

 8

 9
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
